DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 11/08/ 2021. Claims 2,  and 14-15. Claims 1-15 are pending in this examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show [ the drawing filed on 07/09/2019 does not name the boxes in the FIG 1 -FIG 8] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because [ the drawing filed on 07/09/2019 does not name the boxes in the FIG 1 -FIG 8]. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Examiner Note
Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Applicant’s amendment below obviates previously raised claims 14-15, 35 U.S.C .101 claims rejection. 
Claims 14-15 recites that “a data storage medium”. The computer readable medium storing has been described on Paragraph 96 of the specification clarifies it as the data storage medium is: device readable medium, such as, for example, a memory circuit, a magnetic disk, or an optical disk”.

Response to Arguments
the Applicant respectfully requests that the requirement for corrective drawings be withdrawn, because the Applicant suspects that this objection is an error.
Examiner respectfully disagree and refers applicant to review the “drawing” section above for more details.


Applicant's arguments filed on 11/08/2021 regarding claim 1 has been fully considered but they are not persuasive:
The Applicant submits on pages 9-14 of remarks filed on 11/08/2021 for Claim 1 that Gosnell, Demirian, and Ishihara fail to discloses:
(i) a data reception step in which a data filing system receives a data element to be included in a data file; 
(ii) a data assessment step in which the data filing system determines whether the data element is susceptible to comprise a personal data, or not; 
(iii) the data element being subjected to a time-restricted accessibility process if the data element is susceptible to comprise personal data, and 
(iv) the data element being included in the data file without applying the time-restricted accessibility process if the data element is not susceptible to comprise personal data, so that the data element remains accessible as long as the data file remains accessible. 

	
Examiner respectfully disagrees with remarks filed on pages 9-14 on 11/08/2021 for claim 1. Gosnell in his application discloses:
a data reception step in which a data filing system receives a data element to be included in a data file [¶4, numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other data, such as customer financial data or medical records, must be secured against accidental release], and [¶18, According to embodiments, the method can further comprise receiving the files from a client].
Examiner Note: the mapping reads on the limitation above and clearly mentions that the financial and medical data gets collected and maintained (intercepted and included). Examiner maintain his rejection.
 a data assessment step in which the data filing system determines whether the data element is susceptible to comprise a personal data, or not [¶4, numerous financial reporting 
Examiner Note: the mapping reads on the limitation above and clearly mentions financial data and medical records which are personal information and are susceptible to compromise. Examiner maintain his rejection.

 the data element being subjected to a time-restricted accessibility process if the data element is susceptible to comprise personal data, the time-restricted accessibility process comprising [¶4, Numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other data, such as customer financial data or medical records, must be secured against accidental release, and must only be maintained for a defined time period.  This can create difficulties for entities that must maintain one set of data for a first time period, and another set of data that cannot be stored for longer than a shorter time period], and [¶59].

Examiner Note: the mapping reads on the limitation above and clearly mentions time-restricted access to financial data and medical record. Examiner maintains his rejection.

 And Demirian in his application discloses   the data element being included in the data file without applying the time-restricted accessibility process if the data element is not susceptible to comprise personal data, so that the data element remains accessible as long as the data file remains accessible [Abstract, the invention provides a method and system for a health care provider to obtain personal health data relating to a consumer.  The system comprises a secure repository for the storage of a consumer's personal health data, and further comprises a template or the like enabling the consumer to select items of personal health data that are to be shared with a health care provider.  The template also enables the consumer to identify the health care provider, or class of health care providers, to whom access will be provided for those selected items of personal health data.  The system authenticates the identity of health care providers and provides access to the selected items of personal health data of the consumer for which the authenticated health care provider has been identified as having permission to access].

Examiner Note: the mapping reads on the limitation above and clearly mentions that the template also enables the consumer to identify the health care provider, or class of health care providers, to whom access will be provided for those selected items of personal health data. In other words, there is no time-restriction to access the data and as long as they have permission to access the data and records they will be able to access them and remains accessible to them. Examiner maintains his rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2014/0372393) issued to Gosnell (filed in IDS 07/09/2019) and in view of US Patent No. (US2004/0143457) issued to Demirian.
Regarding claim 1, Gosnell discloses a method of data filing comprising [¶2, the present invention relates generally to file storage and management.  More particularly, the present invention relates to storage of files in a secure file system], and [¶17].; and 
a data reception step in which a data filing system receives a data element to be included in a data file [¶4, numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other 
 a data assessment step in which the data filing system determines whether the data element is susceptible to comprise a personal data, or not [¶4, numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other data, such as customer financial data or medical records, must be secured against accidental release]; and
 the data element being subjected to a time-restricted accessibility process if the data element is susceptible to comprise personal data, the time-restricted accessibility process comprising [¶4, Numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other data, such as customer financial data or medical records, must be secured against accidental release, and must only be maintained for a defined time period.  This can create difficulties for entities that must maintain one set of data for a first time period, and another set of data that cannot be stored for longer than a shorter time period], and [¶59]; and
 an expiry date assignment step in which the data filing system assigns an expiry date to the data element [¶4, Numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies.  Other data, such as customer financial data or medical records, must be secured against accidental release, and must only be maintained for a defined time period.  This can create difficulties for entities that must maintain one set of data for a first time period, and another set of data that 
a key assignment step in which the data filing system randomly assigns an encryption key to the data element so as to avoid that the encryption key is assigned to another data element in the data filing system [¶23, The method can further comprise encrypting at least one of the files received for storage with an encryption key; and recording a record of the serial number of the encryption key used and the associated cryptographic hash of the at least one file in a key manager.  And additionally, generating unique encryption keys in a key server; obtaining the unique encryption key from the key server for encrypting the at least one of the files received for storage], and [¶39, by using different encryption keys for each file, files can be individually removed from the data archiving system by purging the database entry storing the decryption key]; and
 a key storage step in which the data filing system internally stores the encryption key in association with the expiry date that has been defined [¶37, the present invention makes use of data encryption on a unique key per file basis.  When a file enters the data archiving system of the present invention, it is encrypted and stored as an asset.  A unique file identifier (uFID) is calculated from the contents of the asset], and [¶59, … This can also allow the Key Server to keep a record of the encryption key associated with a given uFID], and [¶80, The serial number, the expiry date, the uFID, the key container number, the date and time, and file size are put into a record and added to the currently open manifest]. Examiner Note: the combination of these steps shows the association between the expiry date and encryption key]; and
 a data encryption step in which the data filing system encrypts the data element on the basis of the encryption key so as to obtain an encrypted data element [¶23, The method can further comprise encrypting at least one of the files received for storage with an encryption key; and recording a record of the serial number of the encryption key used and the associated cryptographic hash of the at least one file in a key manager.  And additionally, generating unique encryption keys in a key server; obtaining the unique encryption key from the key server for encrypting the at least one of the files received for storage], and [¶25, receiving data files for storage from a client node; encrypting each file received for storage with a unique encryption key ], and [¶39, by using different encryption keys for each file, files can be individually removed from the data archiving system by purging the database entry storing the decryption key]; and
 a data inclusion step in which the data filing system includes the encrypted data element in the data file [¶37, to allow data security to be addressed, the present invention makes use of data encryption on a unique key per file basis.  When a file enters the data archiving system of the present invention, it is encrypted and stored as an asset; and
 a key deletion step in which the data filing system deletes the encryption key when the expiry date associated with the encryption key is reached [¶24, the method can also comprise assigning a minimum retention date and expiry date for each file received for storage; generating a list of stored files ready for deletion according to the minimum retention date and expiry date; and deleting the stored files and their associative parts in the list upon approval].
Gosnell does not explicitly disclose, however, Demirian discloses   the data element being included in the data file without applying the time-restricted accessibility process if the data element is not susceptible to comprise personal data, so that the data element remains accessible as long as the data file remains accessible [Abstract, the invention provides a method and system for a health care provider to obtain personal health data relating to a consumer.  The system comprises a secure repository for the storage of a consumer's personal health data, and further comprises a template or the like enabling the consumer to select items of personal health data that are to be shared with a health care provider.  The template also enables the consumer to identify the health care provider, or class of health care providers, to whom access will be provided for those selected items of personal health data.  The system authenticates the identity of health care providers and provides access to the selected items of personal health data of the consumer for which the authenticated health care provider has been identified as having permission to access].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gosnell with the teaching of Demirian in order to provide a method and system for a health care provider to obtain personal health data relating to a consumer. The system comprises a secure repository for the storage of a consumer's personal health data, and further comprises a template or the like enabling the consumer to select items of personal health data that are to be shared with a health care provider [Demirian, Abstract].
Regarding claim 2, Gosnell discloses an audit data generation step in which the data filing system  generates audit data , the audit data comprising an encrypted version of the data element and at least one filing context indication  concerning the method of filing applied to the data element; the encrypted version of the data element being obtained on the basis of the encryption key  that is assigned to the data element; and an audit data recording step  in which the data filing system records the audit data in an audit trail record [ ¶47, An audit process can easily be implemented that checks the validity of an asset by recomputing its uFID, verifying the recomputed uFID with the uFID stored in the manifest and then checking the uFID of the manifest. Manifests can be checked, starting with the most recent manifest, by examining the uFID of the previous manifest, and computing the uFID of the corresponding manifest. The check can then be repeated recursively to ensure that the manifest chain is untampered], and [¶48, …the audit service scans the stored assets and can compare them to information in the associated metadata to ensure that files have not been tampered with…], and [¶¶3, 15, 38, 57], and [¶37, the present invention makes use of data encryption on a unique key per file basis.  When a file enters the data archiving system of the present invention, it is encrypted and stored as an asset.  A unique file identifier (uFID) is calculated from the contents of the asset], and [¶59, … This can also allow the Key Server to keep a record of the encryption key associated with a given uFID], and [¶80, The serial number, the expiry date, the uFID, the key container number, the date and time, and file size are put into a record and added to the currently open manifest]. 
Regarding claim 3, Gosnell discloses, wherein the audit data comprises at least one of the following filing context indications: an indication of when the method of filing was applied to the data element, an indication of how the data element was received, and an indication of who initiated the method of filing [¶4, Numerous financial reporting regulations require that certain types of data must be maintained for a fixed time period for examination by regulatory bodies. Other data, such as customer financial data or medical records, must be secured against accidental release, and must only be maintained for a defined time period], and [¶47, The Customer Information Service can be used to manage the database used to track assets 
Regarding claim 4, Gosnell discloses wherein, in the expiry date assignment step , the data filing system assigns the expiry date  on the basis of a category to which the data element belongs [¶11, in order to have a given document retention period, it is necessary to group documents together with similar expiry dates on a given piece of WORM media so that it can be destroyed as a unit on the appropriate date (e.g. by shredding or burning)], and [¶24, The method can also comprise assigning a minimum retention date and expiry date for each file received for storage; generating a list of stored files ready for deletion according to the minimum retention date and expiry date; and deleting the stored files and their associative parts in the list upon approval], and [¶¶48, 68, 80].
Regarding claim 5, Gosnell discloses an expiry delay table provision step in which the data filing system is provided with a table  of respective expiry delays for respective categories of data elements, and wherein in the expiry date assignment step, the data filing system selects from the table the expiry delay for the category to which the data element belongs and assigns the expiry date on the basis of the expiry delay [¶85,  as illustrated in FIG. 2, the system is designed to allow files to be deleted once the retention period has expired. Every day, the disposition service scans through the assets under management, in step 114. If more than 5 years have gone by since HomeAddresses.doc was created, it will be added to a list of disposition candidates, in step 116. The human administrator is expected to periodically review this list and approve the disposition of the assets. At any time prior to disposition, the administrator may place a "hold" one or more assets, which will prevent their destruction 
Regarding claim 6, Gosnell discloses wherein a category comprises at least one of the following: a country to which the data element relates, a type of information that the data element comprises, and an intended use of the data element [¶4, customer financial data or medical records, must be secured against accidental release…].
Regarding claim 7, Gosnell discloses wherein, in case the data filing system receives a definition of an expiry date in association with the data element, the data filing system assigns the expiry date on the basis of this definition [¶85, as illustrated in FIG. 2, the system is designed to allow files to be deleted once the retention period has expired. Every day, the disposition service scans through the assets under management, in step 114. If more than 5 years have gone by since HomeAddresses.doc was created, it will be added to a list of disposition candidates, in step 116. The human administrator is expected to periodically review this list and approve the disposition of the assets], and [¶58, Deletion of files can occur a programmable number of years after a given record number is provided in a list sent by the customer to the disposition manager… This mode is useful to comply with regulations which say that records must be kept a certain number of years after the customer account is closed. Thus, the FSW can provide retention information].
Regarding claim 8, Gosnell discloses an expiry date verification step  in which the data filing system checks respective expiry dates  that are associated with respective encryption keys that have been stored, the key deletion step  being carried out for an encryption key  that is associated with an expiry date  that is reached, and wherein the data filing system regularly carries out the expiry date verification step [¶24,  The method can Examiner Note: the combination of these steps shows the association between the expiry date and encryption key], and [¶¶ 23, 25, 39, 48-49].
Regarding claim 9, Gosnell discloses an identifier association step in which the data filing system associates an identifier with the data element and associates the identifier with the encryption key [ ¶37, the present invention makes use of data encryption on a unique key per file basis.  When a file enters the data archiving system of the present invention, it is encrypted and stored as an asset.  A unique file identifier (uFID) is calculated from the contents of the asset], and [¶59, … This can also allow the Key Server to keep a record of the encryption key associated with a given uFID], and [¶80, The serial number, the expiry date, the uFID, the key container number, the date and time, and file size are put into a record and added to the currently open manifest]. Examiner Note: the combination of these steps shows the association among the expiry date and encryption key and file identifier.
Regarding claim 10, Gosnell discloses, wherein the identifier is a hash calculated from the data element [¶18, receiving the files from a client, and/or creating an associative 
Regarding claim 12, Gosnell discloses a data cleaning step in which the data filing system verifies whether an encrypted data element has a connection with another data element, or not, and in which the data filing system deletes the encryption key that is associated with the encrypted data element if the encrypted data element has no connection, the encryption key being maintained if the encrypted data element has at least one connection [¶48, a disposition service is used to check the expiry date of assets committed to storage. A list of assets ready for deletion according to the expiry date set in the metadata associated with the asset can be created and used in the encryption key scrubbing process. The list of files for deletion can be provided to the Key Manager, possibly after operator approval, so that the encryption keys associated with the assets can be deleted], and [¶68, when a document's retention period has expired, it will be handled by the Disposition Manager. The Disposition manager can be run as a scheduled process, such as a nightly process that checks the integrity of Manifests by confirming their contents with the Key Server and by checking internal consistency. The Disposition Manager then reports back to the Key Server with a list of the keys that should be deleted to allow for document expiry].
Regarding claim 13, Gosnell discloses a read request step in which the data filing system receives a request for reading the data element from the data file [¶83, to read back the file, the user can open the symbolic link as if it was a local file name. The Web Service sends the asset serial number to the Customer Information Service, which in turn looks up the serial number to find the uFID of the file, which is sent to the Storage Manager. The Storage Manager 
 a key examination step in which the data filing system examines whether the encryption key that has been assigned to the data element is present in the data filing system, or not [¶23encrypting at least one of the files received for storage with an encryption key; and recording a record of the serial number of the encryption key used and the associated cryptographic hash of the at least one file in a key manager. And additionally, generating unique encryption keys in a key server; obtaining the unique encryption key from the key server for encrypting the at least one of the files received for storage; and recording the record of the serial number of the encryption key used and the associated cryptographic hash of the at least one file in the key server]; and
a read step, which is carried out if the encryption key is present, wherein the data filing system retrieves the encrypted data element from the data file and wherein the data filing system decrypts the encrypted data element so as to obtain the data element in the clear [¶39, By using different encryption keys for each file, files can be individually removed from the data archiving system by purging the database entry storing the decryption key], and [¶66, see claim 21].
Gosnell does not explicitly disclose, However, Demirian discloses an indication provision step, which is carried out if the encryption key is not present, wherein the data filing system provides an indication that the data element is present in the data file but can no longer be read [Abstract, the invention provides a method and system for a health care provider to obtain personal health data relating to a consumer.  The system comprises a secure repository for the storage of a consumer's personal health data, and further comprises a template 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gosnell with the teaching of Demirian in order to provide a method and system for a health care provider to obtain personal health data relating to a consumer. The system comprises a secure repository for the storage of a consumer's personal health data, and further comprises a template or the like enabling the consumer to select items of personal health data that are to be shared with a health care provider [Demirian, Abstract].
Regarding claims 14 and 15, these claims are interpreted and rejected for the same rational set forth in claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2014/0372393) issued to Gosnell (filed in IDS 07/09/2019) and in view of US Patent No. (US2004/0143457) issued to Demirian and further in view of US Patent No. (US2003/0095659) issued to Ishihara.
Regarding claim 11, Gosnell and Demirian do not explicitly disclose, however, Ishihara discloses   a key generation step in which the data filing system generates the encryption key  by means of a pseudo random generator upon the data reception step[¶10, Another pseudo random number generator owned by the cryptographic key, and to provide an encryption/decryption device and a decryption device, which are capable of decrypting the cryptographic data easily].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gosnell and Demirian  with the teaching of Ishihara in order to  provide a cryptographic key capable of preventing the data on the personal computer owned by a person from being browsed by the third party easily by making the cryptographic algorithm difficult to be deciphered by the third party, the cryptographic algorithm using the pseudo random number generator for generating the pseudo random number of the chaotic time series[ Ishihara, ¶9].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Margolus (US7239027) [ Method for protecting history of a file system].
LI(US2011/0055559) [ Data retention management, Abstract].
Blumenau [US2006/0106812) [ systems and methods for expiring digital asset using encryption key].
Facemire (US2010/0317323) [¶45, the timeframe manager 216, in one embodiment, allows a different length of time to allow access for individual access levels.  For example, an access level associated with medical data may allow access for two days; while an access level associated with demographic data may be accessible indefinitely].].
Valz (US2009/0210423) [¶70, Personal Data Trust (PDT) policy 340 and/or PDT access information 338 may, for example, be adapted to specify access rights for one or more other individuals with regard to all or selected portions of personal data 110 within repository 334.  For example, a spouse may be granted access to all of personal data 110 at any time, a business partner may be granted access to selected portion of personal data 110 perhaps during a limited period of time, and an executor may be granted access to all or portions of personal data 110 upon the passing or incapacitation of an individual (person).  These and other potential users, if seeking to access personal data 110 in the PDT, may, for example, be required by data disposition agent 336 or other like processes to enter or otherwise present appropriate security or other like authenticating information which may be verified based, at least in part, on PDT access information 338.  As shown, upon successfully engaging data disposition agent 336, such a user and/or the individual may then access or otherwise receive accessed personal data 110'].]. 
                                                                                                                                                                                                     Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496